  Case 1:19-cv-02143-UNA Document 1 Filed 11/15/19 Page 1 of 11 PageID #: 1



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE

 PATRICK PLUMLEY, Individually and On                )
 Behalf of All Others Similarly Situated,            )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 PROTEON THERAPEUTICS, INC., PAUL                    )   CLASS ACTION
 J. HASTINGS, TIMOTHY P. NOYES,                      )
 HUBERT BIRNER, GAREN BOHLIN,                        )
 JOHN G. FREUND, ARTARA                              )
 THERAPEUTICS, INC., and REM 1                       )
 ACQUISITION, INC.,                                  )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on September 23, 2019

(the “Proposed Transaction”), pursuant to which Proteon Therapeutics, Inc. (“Proteon” or the

“Company”) will merge with ArTara Therapeutics, Inc. (“ArTara”) and REM 1 Acquisition, Inc.

(“Merger Sub”).

       2.      On September 23, 2019, Proteon’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with ArTara and Merger Sub. Pursuant to the terms of the Merger Agreement, each

share of ArTara common stock will be converted into the right to receive Proteon shares such that,

following the consummation of the Proposed Transaction, ArTara stockholders will own
  Case 1:19-cv-02143-UNA Document 1 Filed 11/15/19 Page 2 of 11 PageID #: 2



approximately 90% of the combined company, while stockholders of Proteon will own only

approximately 10%.

       3.      On November 7, 2019, defendants filed a Form S-4 Registration Statement (the

“Registration Statement”) with the United States Securities and Exchange Commission (“SEC”),

which recommends that Proteon’s stockholders vote to approve the Proposed Transaction.

       4.      The Registration Statement omits material information with respect to the Proposed

Transaction, which renders the Registration Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Registration Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Proteon common stock.




                                                  2
  Case 1:19-cv-02143-UNA Document 1 Filed 11/15/19 Page 3 of 11 PageID #: 3



       9.      Defendant Proteon is a Delaware corporation and maintains its principal executive

offices at 200 West Street, Waltham, Massachusetts 02451. Proteon’s common stock is traded on

the NASDAQ Global Select Market under the ticker symbol “PRTO.”

       10.     Defendant Paul J. Hastings is Chairman of the Board of the Company.

       11.     Defendant Timothy P. Noyes is Chief Executive Officer and President of the

Company.

       12.     Defendant Hubert Birner is a director of the Company.

       13.     Defendant Garen Bohlin is a director of the Company.

       14.     Defendant John G. Freund is a director of the Company.

       15.     The defendants identified in paragraphs 10 through 14 are collectively referred to

herein as the “Individual Defendants.”

       16.     Defendant ArTara is a Delaware corporation and a party to the Merger Agreement.

       17.     Defendant Merger Sub is a Delaware corporation, a wholly-owned subsidiary of

Proteon, and a party to the Merger Agreement.

                               CLASS ACTION ALLEGATIONS

       18.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of Proteon (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

       19.     This action is properly maintainable as a class action.

       20.     The Class is so numerous that joinder of all members is impracticable. As of

September 23, 2019, there were approximately 13,411,998 shares of Proteon common stock

outstanding, held by hundreds, if not thousands, of individuals and entities scattered throughout

the country.




                                                  3
  Case 1:19-cv-02143-UNA Document 1 Filed 11/15/19 Page 4 of 11 PageID #: 4



        21.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        22.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        23.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        24.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        25.     Proteon focuses on improving the health of patients with kidney and vascular

diseases through the development of novel, first-in-class therapeutics.

        26.     The Company’s lead product candidate, vonapanitase, is an investigational drug

intended to improve hemodialysis vascular access outcomes.




                                                 4
  Case 1:19-cv-02143-UNA Document 1 Filed 11/15/19 Page 5 of 11 PageID #: 5



       27.    On September 23, 2019, Proteon’s Board caused the Company to enter into the

Merger Agreement with ArTara and Merger Sub.

       28.    Pursuant to the terms of the Merger Agreement, each share of ArTara common

stock will be converted into the right to receive Proteon shares such that, following the

consummation of the Proposed Transaction, ArTara stockholders will own approximately 90% of

the combined company, while stockholders of Proteon will own only approximately 10%.

       29.    According to the press release announcing the Proposed Transaction:

       Proteon Therapeutics, Inc. (“Proteon”) (Nasdaq: PRTO), a company developing
       novel, first-in-class pharmaceuticals to address the medical needs of patients with
       kidney and vascular diseases, and ArTara Therapeutics, Inc. (“ArTara”), a private
       clinical stage biopharmaceutical company developing treatments for rare and
       specialty diseases with significant unmet therapeutic needs, announced today that
       they have entered into a definitive agreement in which a wholly-owned subsidiary
       of Proteon will merge with ArTara in an all-stock transaction. The merged company
       will focus on advancing ArTara’s pipeline of transformative late-stage, de-risked
       rare and specialty diseases assets. Upon stockholder approval, the combined
       company is expected to operate under the name ArTara Therapeutics, Inc. and trade
       on the Nasdaq Capital Market under the ticker symbol TARA. . . .

       About the Proposed Transaction

       Under the terms of the merger agreement, on a pro-forma basis after closing of the
       merger and the closing of the financing, the current Proteon stockholders will own
       approximately 10% of the combined company, while ArTara security holders and
       new investors will own approximately 90% (on a fully diluted basis). The actual
       allocation between the two groups of stockholders is subject to adjustment based
       on Proteon’s net cash prior to the completion of the Transaction.

       The transaction has been unanimously approved by the Board of Directors of both
       companies, and is expected to close by year end 2019, subject to customary
       conditions, including approval by Proteon and ArTara stockholders and the
       satisfaction of the conditions under the stock purchase agreement. The investment
       pursuant to the stock purchase agreement is expected to be consummated
       concurrently with the closing of the transaction.

       H.C. Wainwright & Co. is acting as financial advisor to Proteon, and Morgan,
       Lewis & Bockius LLP is acting as legal counsel to Proteon. Ladenburg
       Thalmann & Co. Inc. is acting as financial advisor to ArTara, and Cooley LLP is
       acting as legal counsel to ArTara.



                                               5
  Case 1:19-cv-02143-UNA Document 1 Filed 11/15/19 Page 6 of 11 PageID #: 6




       Management and Organization

       The combined company will be led by Jesse Shefferman, ArTara Chief Executive
       Officer, and will be headquartered in New York, NY. The board of directors is
       expected to be composed of 7 members, with 5 such members designated by
       ArTara, 1 such member designated by Proteon, and Mr. Shefferman.

The Registration Statement Omits Material Information

       30.     Defendants filed the Registration Statement with the SEC in connection with the

Proposed Transaction, which recommends that Proteon’s stockholders vote to approve the

Proposed Transaction.

       31.     As set forth below, the Registration Statement omits material information with

respect to the Proposed Transaction.

       32.     First, the Registration Statement omits material information regarding the

Company’s and ArTara’s financial projections.

       33.     The Registration Statement fails to disclose the Company’s financial projections.

       34.     With respect to ArTara’s financial projections, the Registration Statement fails to

disclose: (i) all line items used to calculate EBIT; (ii) projected cash flows and all underlying line

items; and (iii) a reconciliation of all non-GAAP to GAAP metrics.

       35.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       36.     Second, the Registration Statement omits material information regarding the

analyses performed by the Company’s financial advisor in connection with the Proposed

Transaction, H.C. Wainwright & Co. (“Wainwright”).




                                                  6
  Case 1:19-cv-02143-UNA Document 1 Filed 11/15/19 Page 7 of 11 PageID #: 7



       37.     With respect to Wainwright’s Discounted Cash Flow Analysis, the Registration

Statement fails to disclose: (i) ArTara’s projected unlevered cash flows and all underlying line

items; (ii) the terminal values of ArTara; (iii) ArTara’s estimated net operating profit after taxes;

(iv) Wainwright’s basis for using an assumed terminal valuation range of 4x and 12x EBIT; and

(v) the individual inputs and assumptions underlying the 20.0% to 30.0% discount rate and the

perpetuity growth rate of between 1% and 3%.

       38.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       39.     The omission of the above-referenced material information renders the Registration

Statement false and misleading.

       40.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

      Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
                Thereunder Against the Individual Defendants and Proteon

       41.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       42.     The Individual Defendants disseminated the false and misleading Registration

Statement, which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule

14a-9, in light of the circumstances under which they were made, omitted to state material facts

necessary to make the statements therein not materially false or misleading. Proteon is liable as

the issuer of these statements.

       43.     The Registration Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants



                                                  7
  Case 1:19-cv-02143-UNA Document 1 Filed 11/15/19 Page 8 of 11 PageID #: 8



were aware of this information and their duty to disclose this information in the Registration

Statement.

       44.     The Individual Defendants were at least negligent in filing the Registration

Statement with these materially false and misleading statements.

       45.     The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder will consider them important in deciding how to vote

on the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Registration

Statement and in other information reasonably available to stockholders.

       46.     The Registration Statement is an essential link in causing plaintiff and the

Company’s stockholders to approve the Proposed Transaction.

       47.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       48.     Because of the false and misleading statements in the Registration Statement,

plaintiff and the Class are threatened with irreparable harm.

                                            COUNT II

                    Claim for Violation of Section 20(a) of the 1934 Act
                Against the Individual Defendants, ArTara, and Merger Sub

       49.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       50.     The Individual Defendants, ArTara, and Merger Sub acted as controlling persons

of Proteon within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of

their positions as officers and/or Board members of Proteon and participation in and/or awareness

of the Company’s operations and/or intimate knowledge of the false statements contained in the

Registration Statement, they had the power to influence and control and did influence and control,



                                                  8
  Case 1:19-cv-02143-UNA Document 1 Filed 11/15/19 Page 9 of 11 PageID #: 9



directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that plaintiff contends are false and misleading.

       51.     Each of the Individual Defendants, ArTara, and Merger Sub was provided with or

had unlimited access to copies of the Registration Statement alleged by plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause them to be corrected.

       52.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same.           The Registration Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly involved in the making of the Registration Statement.

       53.     ArTara and Merger Sub also had supervisory control over the composition of the

Registration Statement and the information disclosed therein, as well as the information that was

omitted and/or misrepresented in the Registration Statement.

       54.     By virtue of the foregoing, the Individual Defendants, ArTara, and Merger Sub

violated Section 20(a) of the 1934 Act.

       55.     As set forth above, the Individual Defendants, ArTara, and Merger Sub had the

ability to exercise control over and did control a person or persons who have each violated Section

14(a) of the 1934 Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of

their positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the

1934 Act. As a direct and proximate result of defendants’ conduct, plaintiff and the Class are

threatened with irreparable harm.




                                                   9
 Case 1:19-cv-02143-UNA Document 1 Filed 11/15/19 Page 10 of 11 PageID #: 10



                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Registration Statement that

does not contain any untrue statements of material fact and that states all material facts required in

it or necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.




                                                  10
Case 1:19-cv-02143-UNA Document 1 Filed 11/15/19 Page 11 of 11 PageID #: 11



Dated: November 15, 2019               RIGRODSKY & LONG, P.A.

                                  By: /s/ Gina M. Serra
                                      Seth D. Rigrodsky (#3147)
                                      Brian D. Long (#4347)
                                      Gina M. Serra (#5387)
OF COUNSEL:                           300 Delaware Avenue, Suite 1220
                                      Wilmington, DE 19801
RM LAW, P.C.                          Telephone: (302) 295-5310
Richard A. Maniskas                   Facsimile: (302) 654-7530
1055 Westlakes Drive, Suite 300       Email: sdr@rl-legal.com
Berwyn, PA 19312                      Email: bdl@rl-legal.com
Telephone: (484) 324-6800             Email: gms@rl-legal.com
Facsimile: (484) 631-1305
Email: rm@maniskas.com                 Attorneys for Plaintiff




                                     11
